              Case 2:20-cr-00215-RSM Document 59 Filed 09/03/21 Page 1 of 2




 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                    ) No. CR20-215-RSM
 7                                                )
                     Plaintiff,                   )
 8                                                )
                v.                                )
 9                                                ) DEFENDANT’S FIRST
     ELLEN BRENNAN REICHE,                        ) AMENDED EXHIBIT LIST
10                                                )
                     Defendant.                   )
11                                                )

12          The defendant, Ellen Reiche, through his attorneys, Assistant Federal Public

13   Defender Jesse Cantor and Assistant Federal Public Defender Christopher Sanders,

14   respectfully submits the following exhibit list in advance of trial scheduled for

15   September 7, 2021.

16
17        No.        Description                     Date Admitted            Comments

18        A-1        Scene photo

19        A-2        Scene photo

20        A-3        Scene photo
21        A-4        Scene photo
22        A-5        Scene photo
23        A-6        Scene photo
24        A-7        Scene photo
25        A-8        Scene photo
26        A-9        Scene video

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S FIRST                                            1601 Fifth Avenue, Suite 700
       AMENDED EXHIBIT LIST                                           Seattle, Washington 98101
       (USA v. Reiche / CR21-215-RSM) - 1                                        (206) 553-1100
            Case 2:20-cr-00215-RSM Document 59 Filed 09/03/21 Page 2 of 2




 1      A-10      Google map of Marine &
 2                Cliffside Dr.
 3      A-11      Google map of Marine &
 4                Cliffside Dr.
 5      A-12      Google map of Marine &
 6                Cliffside Dr.
 7      A-13      Game camera photo
 8      A-14      Game camera photo
 9      A-15      Game camera photo
10      A-16      Demonstrative Exhibit
11
12
13        DATED this 3rd day of September, 2021.
14                                         Respectfully submitted,
15                                         s/ Jesse Cantor
16                                         Assistant Federal Public Defender

17                                         s/ Christopher Sanders
                                           Assistant Federal Public Defender
18
                                           Attorneys for Ellen Brennan Reiche
19
20
21
22
23
24
25
26

                                                           FEDERAL PUBLIC DEFENDER
     DEFENDANT’S FIRST                                        1601 Fifth Avenue, Suite 700
     AMENDED EXHIBIT LIST                                       Seattle, Washington 98101
     (USA v. Reiche / CR21-215-RSM) - 2                                    (206) 553-1100
